DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 8 January 2021, which is a continuation of application 15/993,499, now US Patent 10,899,471 filed 30 March 2018 which claim priority to PCT/CN2017/072447 filed 24 January 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 89-103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoen et al. (US 2016/0280368).
- Regarding Claim 89. Schoen discloses a method for indicating an unmanned aerial vehicle (UAV) (6, fig. 6-8, the helicopter illustrated is equivalent to and capable of being a UAV; “for indicating position” [0003], see also [0019]-[0022]), the UAV (6) having a main body (6) and a propeller (63) coupled to the main body (61, fig. 8 illustrates the arrangement), the method comprising: 
receiving an instruction from a processor carried by the UAV (6, control of the lighting elements is inherently part of the aircraft lighting system which is controlled by a processor which receives instructions from a pilot or user); 
in response to the instruction, emitting a light ray (“light emitting section” [0056]), from a light source (71/72/73/74) of the UAV (6), in a first direction (fig. 8 illustrates the various first directions light is emitted from the light sources by dotted lines); 
receiving, by an illuminating component (40, fig. 6) carried by the propeller (63), the light ray (dotted lines of fig. 8) from the light source (71/72/73/74); and 
while the propeller (63) is rotating, emitting, by the illuminating component (40) carried by the propeller (63, fig. 7 illustrates the component on the tip of the propeller blade), light in a second direction different than the first direction (“increase the luminosity and hence visibility” [0062]); the light source is reflected to illuminate a boarding area allowing for it to be directed away from the propeller in a second direction) to form a visual indication corresponding to the UAV (6, see [0019]-[0022]; “red light is used as left hand navigation light of the helicopter, and green light is used as right hand navigation light of the helicopter” [0057]).
- Regarding Claim 90. Schoen discloses the method of claim 89, wherein the visual indication is indicative of an outer contour of the UAV (6, see [0019]-[0022]; “red light is used as left hand navigation light of the helicopter, and green light is used as right hand navigation light of the helicopter” [0057], the light is emitted from the blade tips allowing for the outer contour of the blade path to be illuminated).
- Regarding Claim 91. Schoen discloses the method of claim 89, wherein the visual indication is indicative of a location of the UAV (6, see [0019]-[0022]; “red light is used as left hand navigation light of the helicopter, and green light is used as right hand navigation light of the helicopter” [0057], the emitted light allows for the location and orientation of the helicopter to be ascertained).
- Regarding Claim 92.  Schoen discloses the method of claim 89, wherein the visual indication is indicative of a travel direction of the UAV (6, see [0019]-[0022]; “red light is used as left hand navigation light of the helicopter, and green light is used as right hand navigation light of the helicopter” [0057], per FAA regulations, the direction of travel is known based on the location of the red/green light).
- Regarding Claim 93. Schoen discloses the method of claim 89, wherein the visual indication is indicative of a status of the UAV (6, see [0019]-[0022]; “red light is used as left hand navigation light of the helicopter, and green light is used as right hand navigation light of the helicopter” [0057], the emitted light allows for the status of the helicopter to be ascertained as it allows an observer to determine if the helicopter is moving or stationary).
- Regarding Claim 94. Schoen discloses the method of claim 89, wherein the visual indication is indicative of an orientation of the UAV (6, see [0019]-[0022]; “red light is used as left hand navigation light of the helicopter, and green light is used as right hand navigation light of the helicopter” [0057], the emitted light allows for the location and orientation of the helicopter to be ascertained).
- Regarding Claim 95. Schoen discloses the method of claim 89, wherein emitting, by the illuminating component carried by the propeller (63), light in the second direction includes: 
directing the light ray (dotted lines of fig. 8) from the light source (71/72/73/74) in the second direction (“increase the luminosity and hence visibility” [0062]; the light source is reflected in multiple directions as it illuminates the blades as they rotate).
- Regarding Claim 96. Schoen discloses the method of claim 89, wherein the light ray (dotted lines of fig. 8) is a first light ray, and wherein the method comprises: 
absorbing the first light ray (“luminescent material” [0007] the material absorbs light) from the light source (71/72/73/74); and 
emitting a second light ray in the second direction (“red light is used as left hand navigation” [0057], the second direction will be realized while the blade rotates along the left side of the aircraft).
- Regarding Claim 97. Schoen discloses the method of claim 89, wherein the illuminating component (40) includes a light entrance portion (211), a light transmission portion (212), and a light exit portion (11), and wherein the light entrance portion (211) is positioned to receive the light ray (dotted lines of fig. 8, “diffusely reflecting section” [0044]) from the light source (71/72/73/74), and wherein the light transmission portion (212) is positioned to transmit the light ray (dotted lines of fig. 8, “reflex-reflector section” [0044]) to the light exit portion (11), and wherein the light exit portion (11) is positioned to direct the light ray in the second direction (as the blade travels, the light is reflected in the second direction).
- Regarding Claim 98. Schoen discloses the method of claim 89, wherein the illuminating component includes a fluorescent material (“luminescent material” [0007], fluorescent and luminescent materials are equivalent).
- Regarding Claim 99. Schoen discloses the method of claim 89, further comprising determining, by the processor carried by the UAV (6, inherent), the first direction at least partially based on a location of the illuminating component (71/72/73/74, the directions are determined by the light source and location of the blade while rotating, as all of green/red/white will be reflected by the blades depending on the location of the blade to reflect the colors and allow the orientation of the aircraft to be determined by an observer).
- Regarding Claim 100. Schoen discloses the method of claim 89, further comprising determining, by the processor carried by the UAV (6, inherent), the second direction at least partially based on a location of an operator of the UAV (71/72/73/74, the directions are determined by the light source and location of the blade while rotating, as all of green/red/white will be reflected by the blades depending on the location of the blade to reflect the colors and allow the orientation of the aircraft to be determined by an observer).
- Regarding Claim 101. Schoen discloses the method of claim 89, further comprising: 
receiving an additional instruction from the processor of the UAV (6); and 
in response to the additional instruction, emitting an additional light ray (dotted lines of fig. 8), from an additional light source (71/72/73/74) carried by the propeller (63), in a third direction (the rear of the aircraft allows white light to be reflected by the propeller in a third direction).
- Regarding Claim 102. Schoen discloses the method of claim 89, wherein the illuminating component (40) is a first illuminating component (40), and wherein the light ray (dotted lines of fig. 8) is a first light ray, and wherein the UAV (6) includes a second illuminating component (40) carried by the propeller (63, the propeller consists of multiple blades, each outfitted with an illuminating component as illustrated), and wherein the method further comprises: 
emitting, from the light source (71/72/73/74) of the UAV (6), a second light ray (fig. 8 illustrates the various light rays by dotted lines) directed to the second illuminating component (40, the light rays are directed to locations around the helicopter allowing for them to be directed to any illuminating component during rotation of the blades); 
receiving, by the second illuminating component (40) carried by the propeller (63), the second light ray from the light source (71/72/73/74); and 
while the propeller (63) is rotating, emitting, by the second illuminating component (40) carried by the propeller (63), light in a third direction (the rear light source emits white light to allow for the orientation of the rear of the helicopter to be visible, allowing for the third direction).
- Regarding Claim 103. Schoen discloses the method of claim 89, wherein the illuminating component (40) is a first illuminating component (40), and wherein the light ray is a first light ray (dotted lines of fig. 8), and wherein the light source is a first light source (71/72/73/74), and wherein the UAV (6) includes a second illuminating component (40) carried by the propeller (63, the helicopter has multiple blades, allowing for a second illuminating component to be realized on the additional blades) and a second light source (71/72/73/74) carried by the UAV (6), and wherein the method further comprises: 
emitting, from the second light source (71/72/73/74, any of the light sources can be the second light source) of the UAV (6), a second light ray (dotted lines of fig. 8 illustrates several different light rays) to the second illuminating component (40, light rays are emitted towards the path of each blade); 
receiving, by the second illuminating component (40) carried by the propeller (63), the second light ray (dotted lines of fig 8) from the second light source (71/72/73/74); and 
while the propeller is rotating, emitting, by the second illuminating component (40) carried by the propeller (63), light in a third direction (the rear light source emits white light to allow for the orientation of the rear of the helicopter to be visible, allowing for the third direction).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        5 May 2022